Name: 93/21/EEC: Commission Decision of 10 December 1992 amending Decision 92/539/EEC concerning the importation into the Community of live pigs, fresh pigmeat, porcine semen, porcine embryos and pigmeat products from Hungary
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1993-01-25

 Avis juridique important|31993D002193/21/EEC: Commission Decision of 10 December 1992 amending Decision 92/539/EEC concerning the importation into the Community of live pigs, fresh pigmeat, porcine semen, porcine embryos and pigmeat products from Hungary Official Journal L 016 , 25/01/1993 P. 0007 - 0007COMMISSION DECISION of 10 December 1992 amending Decision 92/539/EEC concerning the importation into the Community of live pigs, fresh pigmeat, porcine semen, porcine embryos and pigmeat products from Hungary(93/21/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from Third Countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 92/438/EEC (2), and in particular Article 18 thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/438/EEC, and in particular Article 19 thereof, Whereas outbreaks of classical swine fever have been declared in Hungary; Whereas the occurrence of classical swine fever in Hungary is liable to present a serious threat to the herds of Member States, in view of trade in live pigs, fresh pigmeat, porcine semen, porcine embryos and certain meat-based pork products; Whereas as a result of the outbreaks of classical swine fever, the Commission adopted Decision 92/539/EEC of 10 November 1992 concerning the importation into the Community of live pigs, fresh pigmeat, porcine semen, porcine embryos and pigmeat products from Hungary (4); Whereas the measures adopted by Decision 92/539/EEC should be considered as interim protective measures to be referred to the Standing Veterinary Committee with a view to the extension, amendment or repeal of the established measures; Whereas it appears necessary to adjust the interim measures to take account of the evolution of the disease; whereas the animal health conditions and veterinary certification laid down for live pigs, fresh pigmeat and pigmeat products from Hungary are amended by Commission Decision 93/20/EEC (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/539/EEC is hereby amended as follows: 1. the title is replaced by: 'Commission Decision of 10 November 1992 concerning the importation into the Community of porcine semen and porcine embryos from Hungary'; 2. Article 1 is replaced by: 'Member States shall prohibit the importation from the County of BÃ ©kÃ ©s, Hungary, of: - semen of domestic animals of the porcine species, - embryos of domestic animals of the porcine species.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 347, 28. 11. 1992, p. 68. (5) See page 5 of this Official Journal.